internal_revenue_service appeals_office date date number release date a i legend a c certified mail dear department of the treasury person to contact employee id number tel fax refer reply to in re form required to be filed tax period s ended last day to file a petition with the united_states tax_court uil this is a final adverse determination as to your exempt status under sec_501 c of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c effective the date of this letter our adverse determination was made for the following reason s your primary activity and purpose since your inception has consisted of the operation of bingo_games bingo does not in and of itself further an exempt_purpose you are a feeder_organization within the meaning of sec_502 which provides in part that such an organization shall not be exempt from taxation on the grounds that all of its profits are payable to one or more organizations_exempt_from_taxation accordingly you are not operated exclusively for exempt purposes as described in sec_501 see sec_1_501_c_3_-1 contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these return s within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code section if you decide to contest this determination under the dedaratory judgment provisions of code section a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free 1-bn-777-4778 and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at commerce st room mc 10050al dallas tx we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely team manager department of the treasury internal_revenue_service mis p o box ogden ut tax_exempt_and_government_entities_division march taxpayer_identification_number org address uil form s tax_year s ended person to contact number i contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_61 c of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication publication form 4621-a report of examination form 886-a explanation of items form_6018 consent to proposed action letter rev catalog number 34809f fonn 886-a rev date name of taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended december xx legend org organization name co-l c0-2 c0-3 xx date pt 2nd 3rct companies xyz state motto motto county county primary issue whether the org tax exempt status under sec_501 should be revoked because the primary activity of the organization is motto and the organization does not perform any charitable or educational activities alternate issue whether the org form 990-t for the year under examination should have unrelated_business_taxable_income recalculated and additional tax assessed facts primary issue this non profit organization was formed under the laws of the state of xyz the ruling date the irs recognized exemption under sec_501 of the internal_revenue_code is 20xx-10 the organization applied to the state of xyz for and was granted a certificate of authority under the xyz non-profit corporation act based on the exemption granted by the service motto games are legal in xyz as long as they are performed by exempt_organizations the organization filed their application_for exemption form_1023 in may of20xx they requested exemption based on the mission to raise funds for youth sports by primarily conducting motto games they stated in the application that 'at this time it is not anticipated the organization will conduct any other activities but motto' the primary activity of the organization continues to be motto games on october 20xx the service issued a determination_letter recognizing org as an organization described in sec_501 effective january 20xx the service's determination_letter also gave an advance_ruling period of five years ending december 20xx the organization has filed the required returns forms and 990t for the year s in question the return form_990 for the year under examination was received on october 20xx after the service had requested it from the organization during a compliance check but within the extension period this return does indicate that motto is the primary activity that the organization participates in and that they donate the majority of the profit earned to youth associations during the examination the revenue_agent requested the organization complete a schedule detailing all activities of the organization the organization completed the schedule indicating that traditional motto and instant motto are the only activities performed the motto games are open to the general_public this examination came about as part of a project examining organization's that had generated over dollar_figure in gross revenue from motto activities and had not filed form_990 the motto revenue information was received by the irs from the co-l co-l form 886-a catalog number 208iow page_ publish no irs gov department of the treasury-internal revenue service form886-a rev date name oftaxpayer org explanation of items schedule number or exhibit tax identification_number year period ended december 20x x legend org organization name co-l c0-2 c0-3 pt 2nd 3rct companies xx date the co-l reported the following xyz state motto motto county county traditional motto instant motto total motto revenues gross revenue prizes paid out charitable_contributions net motto paid out revenues dollar_figure dollar_figure dollar_figure org also stated that they also receive revenues from rental income and interest_income for the tax_year ending december 20xx the rental income totaled dollar_figure and the interest_income totaled dollar_figure the organization reported on form_990 that they spentdollar_figureto provide financial support for c0-2 this assoc provides cash assistance to purchase equipment or improve facilities for youth organization of county this same amount is report on form 990-t as a charitable_contributions deduction from the unrelated_business_income of instant motto however as indicated in the above table this amount of charitable_contributions was not reported to the co-l the revenue_agent requested financial documentation to support the amount claimed on the return for donations given the organization has failed to provided any verification of these charitable donations and so the validity has not been verified law primary issue sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_50l a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_501 of the code provides exemption for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -l a l of the regulations states that in order to be exempt as an organization described in sec_50l c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 50l c -l c l of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_50l c of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose form 886-a l-1994 catalog number 20810w page_ pub1ish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended december 20xx legend org organization name co-l c0-2 c0-3 1st 2nd 3rd companies xx date xyz state motto motto county county sec_1 c -1 d of the regulations provide that the term charitable is used in sec_50l c in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government promotion of social welfare help the children inc v commissioner t c wl involved an organization whose exempt_purpose was to acquire funds and financial assistance for the care and assistance of needy children and children's institutions the organization's primary activity was the operation of motto games significant contributions were given to various individual doctors and charitable institutions the court stated that the record shows that one of the purposes for which petitioner was operated was to engage in commercial activities motto games for profit the organization has some other issues regarding the recipients of the contributions and revocation was upheld piety inc v commissioner t c wl involved an organization whose exempt_purpose was to raise funds for the furtherance of charitable groups religious groups and non profit ambulance service groups the organization's primary activity was conducting motto games the court's opinion states that to qualify for exemption as an organization described in sec_50l c petitioner piety inc must be operated exclusively for exempt purposes petitioner contends it satisfies this requirement because it will contribute the profits of the motto games to exempt_organizations respondent commissioner alleges sec_502 precludes petitioner from qualifying for exemption on that ground respondent is correct emphasis added the court went on to analyze piety inc in regards to sec_502 subject_to the exceptions provided by sec_502 sec_502 prevents an organization which is operated for the primary purpose of carrying_on_a_trade_or_business for profit from qualifying for exemption on the ground that its profits are payable to exempt_organizations petitioner is operated for the primary purpose of carrying_on_a_trade_or_business motto games for profit within the meaning of sec_502 sec_502 therefore precludes petitioner from qualifying for exemption by merely supporting exempt_organizations unless one of the exceptions in sec_502 is applicable the court also went out of its way to emphasize petitioner may qualify for exemption only if it directly serves some exempt_purpose revocation was upheld south community association v commissioner t c memo wl involved an organization whose exempt_purpose was to make contributions to various charities for the purposes of starting educational programs building a school and transporting handicapped individuals to various schools the organization funded its contributions almost entirely through its gaming operation the gaming operation consisted of its sale of motto cards and instant pull-tab tickets the court commented that in order for petitioner south community association to prevail on the issue that we decide herein we must find that petitioner was both organized and operated exclusively for form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service form886-a rev date name oftaxpayer org explanation of items tax identification_number legend org organization name co-l c0-2 c0-3 t 2nd 3rd companies xx date xyz state county county schedule number or exhibit year period ended december xx motto motto one or more exempt purposes the court went on to conclude that the gaming operation was petitioner's principal activity and was conducted by petitioner as a business for profit petitioner does not argue nor do we find that this activity was in furtherance of its exempt_purpose we therefore conclude that respondent properly revoked petitioner's tax-exempt status because petitioner was not operated exclusively for an exempt_purpose while congress allows certain organizations tax-exempt status for specific limited activities petitioner attempts to retain tax-exempt status for activities that are outside of those permitted revocation was upheld taxpayer's position primary issue the organization's protest letter explaining their position is attached hereto please see the attached government's position primary issue the statement in the protest letter from the organization the organization performs exactly the activities that were outlined in their application_for exemption filed on form_1023 in may 20xx is recognized as a true statement and the irs is not arguing this fact the position of the government is that exemption was granted erroneously and can not be permitted to continue as the organization does not qualify for exemption under sec_501 of the code and c -1 of the regulations as there is nothing inherently charitable about motto and motto is the only activity of this organization beyond the activity of granting money to other charitable_organization the organization claimed that they made charitable_contributions ofdollar_figurehowever an amount ofdollar_figurewas reported to the state of xyz given this fact along with the fact that the organization failed to provide any such substantiation of this claim this amount is regarded as invalid motto games while specifically excepted from the definition of an unrelated_trade_or_business per of the code are still considered a trade_or_business the fact that motto is a trade or section business is undisputable as it has been established time and again in court cases it is evident that the organization intended to and consistently did generate a profit from this activity while xyz state law may state that an organization qualifies for non-profit status as long as these profits are donated for charitable purposes the use of these profits are not a factor in this determination at the federal level the operation of a trade_or_business for profit can not be the primary purpose of an organization under sec_501 ofthe code all three of the court cases cited above determined that conducting motto games for profits constitutes a trade_or_business and motto does not in and of its self further an exempt_purpose the courts consistently upheld revocation of exempt status for organizations that had motto as their sole activity in piety inc the court liberally interpreted sec_502 to include any organization that conducts a trade_or_business and give the proceeds to charity the court specifically stated that the organization needed to have a direct charitable activity in south community association the court ruled that the organization's principal activity was conducting a business for profit the court was form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service fonn886-a rev date name oftaxpayer org explanation of items schedule number or exhibit tax identification_number year period ended december 20xx legend org organization name co-l c0-2 c0-3 l t 2nd 3rct companies xx date xyz state motto motto county county aware that the organization's purpose was to make contributions to charity but revocation was still upheld while xyz state law is taken into consideration and noted it remains subservient to federal_law the service realizes that this action creates a hardship on the organization with regards to operating in conflict with xyz state law this along with the fact that the service erroneously granted exemption may be cause for relief relating to the effective date of the revocation under sec_7805 b retroactivity of regulations however this is not a reason to continue to allow exemption a rebuttal letter has been mailed to the organization in response to their protest letter this is also attached hereto conclusion primary issue the government concludes that org does not qualify for exemption from federal_income_tax under sec_501 as a result of this finding the organization will be subject_to the income_tax imposed by sec_11 and is required to file forms for all tax periods ending after january 20xx alternate issue whether the org form 990-t for the year under examination should have unrelated_business_taxable_income recalculated and additional tax assessed facts alternate issue the organization filed form 990-t to report unrelated_business_income on may 20xx significantly late and only after the irs had contacted them and requested it during a compliance check the organization's form 990-t reported the following gross_receipts or sales expenses prizes salaries and wages taxes and licenses charitable_contributions rent total expenses net_income loss taxrate total_tax paid form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name oftaxpayer org explanation of items schedule number or exhibit tax identification_number year period ended december 20xx legend org organization name c0-1 c0-2 c0-3 l t 2nd 3rct companies xx date xyz state motto motto county county some of these expenses they have deducted are large unusual and or questionable they claim they made charitable_contributions from this income ofdollar_figure yet there was a net_loss ofdollar_figure they reported dollar_figurein rent paid for this activity but on the form_990 they claimed that the total amount of rent paid for all activities was dollar_figure if the form 990-t tax_liability was refigured the calculation would be as shown below with the following corrections charitable_contributions deduction disallowed as it is not possible to distribute funds from a negative_amount and because the organization failed to substantiate the contributions rent expense deduction disallowed as this expense would have been incurred regardless as to whether they performed instant motto or not - the gross revenue and prized paid out based on amounts reported by the co-l co-l gross revenue prizes paid out net_revenues less directly related expense salaries and wages taxes and licensing specific deduction ubti tax_rate tax due less tax already paid additional tax owed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure law alternate issue sec_511 of the internal_revenue_code imposes a tax on the unrelated_business_income of every organization described in sec_50l c sec_512 of the internal_revenue_code states that the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business sec_513 of the internal_revenue_code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service form886-a rev date name of taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended december xx legend org organization name co-l c0-2 c0-3 xx date xyz state motto motto l t 2nd 3rd companies county county its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the internal_revenue_code excludes from the term unrelated_trade_or_business the conducting of motto games motto games means any game of motto- a of a type in which usually the wagers are placed the winners are determined and the distribution of prizes is made in the presence of all persons placing wagers in such game b the conduction of which is not an activity ordinarily carried out on a commercial basis and c the conducting ofwhich does not violate any state or local law sec_1 a -l c of the regulations states that when facilities and personnel are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses shall be allocated between the two uses on a reasonable basis 98_f3d_190 this case involved an organization exempt from income_tax per sec_501 the organization was assessed unrelated_business_income_tax on their instant motto sales the court found that instant motto games conducted by nonprofit tax-exempt_organization did not constitute game of motto within meaning of sec_513 excluding motto games from unrelated_business_taxable_income where instant motto game player did not place markers over randomly called numbers in attempt to form preselected pattern but rather purchased prepackaged card and removed pull-tabs to determine whether numbers on front of card matched numbers on back of card the court ruled that the organization was liable for unrelated_business_income_tax on their instant motto sales taxpayer's position alternate issue the organization has provided a letter of protest which is attached hereto please see the attached government's position alternate issue the organization filed form 990-t reporting that they did in fact have paid employees this is considered an admission to this fact and the form 990-t was signed under penalty of perjury it is considered unrealistic to assert that their paid employees became volunteers upon the conclusion of traditional motto games to sell pull-tabs the burden_of_proof would be on the taxpayer to clearly substantiate this claim adequate substantiation has not been provided to establish this assertion the organization's instant motto games constitute an unrelated_trade_or_business as described in sec_513 and as such is liable for the unrelated business tax per sec_511 the only direct expense that was identified was the prizes paid to instant motto winners the wages and taxes are accepted as previously reported rent and charitable_contributions are to be disallowed as they have been determined to be inaccurate form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service form886-a rev date name oftaxpayer org explanation of items schedule number or exhibit tax identification_number year period ended december xx legend org organization name co-l c0-2 c0-3 1st 2nd 3rd companies xx date xyz state motto motto county county forms 990-t for all subsequent years after this year under examination should be amended to reflect correct and allowable deductions these amended returns should be submitted to the appropriate service_center for processing a rebuttal letter has been mailed to the organization in response to their protest letter this is also attached hereto conclusion alternate issue the government concludes that org is liable for the additional unrelated_business_income_tax ofdollar_figure in total for the period beginning january 20xx and ending december 20xx the organization should file or amend forms 990-t for periods january xx forward form 886-a catalog number 208iow page_ publish no irs gov department of the treasury-internal revenue service
